Case 1:19-cr-00140-RBJ Document 15 Filed 05/15/19 USDC Colorado Page 1 of 5




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

CASE NO. 19-CR-00140-RBJ

UNITED STATES OF AMERICA,

               Plaintiff,

v.

MATTHEW MARRE,

            Defendant.
______________________________________________________________________________

  UNOPPOSED MOTION FOR AN ENDS OF JUSTICE CONTINUANCE OF TRIAL
                 PURSUANT TO 18 U.S.C. § 3161(h)(1) AND (7)(A)
______________________________________________________________________________

       COMES NOW the Defendant, Matthew Marre, by and through his attorney of record,

Matthew K. Belcher, Assistant Federal Public Defender, and hereby moves this Court for an order

pursuant to 18 U.S.C. § 3161(h)(1) and (7)(A) for a 90-day ends of justice continuance, and would

show as follows:

       1.      Mr. Marre is charged in a seven-count indictment with committing a violation of

Title 18 U.S.C. § 1039, Fraud in Connection with Obtaining Confidential Phone Records

Information.

       2.      On April 10, 2019, Mr. Marre appeared with counsel at an arraignment, discovery

conference, and detention hearing in front of Magistrate Judge Mix and entered a plea of not guilty

as to each count. Currently, a Status Conference is scheduled for May 16, 2019, at 9:15 a.m.

       3.      On April 16, 2019, undersigned counsel received the initial discovery production

from the government, which consisted of 550 pages of discovery. On April 26, 2019, additional

discovery was provided by the government, which consisted of an additional 400 pages of
Case 1:19-cr-00140-RBJ Document 15 Filed 05/15/19 USDC Colorado Page 2 of 5




discovery and 101 digital files comprising over one gigabyte of information.

        4.      On May 14, 2019, undersigned counsel spoke with counsel for the government,

Gregory Holloway, who stated that an additional amount of discovery is currently being processed

by the government and will be disclosed in the upcoming weeks. This discovery is the result of

numerous search warrants being executed on several providers, such as Google, along with

numerous electronics seized from Mr. Marre at the time of his arrest. These items include a

cellphone, several computers, and a server. While Mr. Holloway could not state the exact amount

of information that would be provided, such as, for example three terabytes, he could opine that it

would be a very large amount of information that will take both himself, Mr. Marre, and

undersigned counsel a good deal of time to review and comprehend.

        5.      Given the above, there is insufficient time within the current Speedy Trial

calculation to provide undersigned counsel sufficient time to (1) adequately review the voluminous

discovery; (2) meet with Mr. Marre to review and discuss the voluminous discovery; (3) determine

what additional investigation would need to be performed; (4) determine what, if any, experts need

to be retained by undersigned counsel to assist in the review of the voluminous digital evidence;

(5) research, prepare, and file any necessary pretrial motions; (6) effectively advise Mr. Marre as

to whether it is in his best interest to proceed to trial; and (7) effectively prepare for trial itself.

        6.      Undersigned counsel has discussed the need to file this motion for continuance with

Mr. Marre, and he has consented to the filing of this motion and agrees that the ends of justice will

best be served by the granting of such a motion and that such interests outweigh the best interest

of the public and Mr. Marre in a speedy trial.

        7.      Undersigned counsel has also conferred with Assistant United States Attorney

Gregory Holloway, who stated that the government is not opposed to this motion and further



                                                     2
Case 1:19-cr-00140-RBJ Document 15 Filed 05/15/19 USDC Colorado Page 3 of 5




opined that after receiving and reviewing the voluminous discovery that is currently being

processed by the government, an additional exclusion of time may be necessary to effectively

represent Mr. Marre and effectively prepare for trial.

        8.      Consistent with the guidance provided in United States v. Toombs, 574 F.3d 1262

(10th Cir. 2009), the factors that support the requested continuance pursuant to 18 U.S.C.

§ 3161(h)(1) and (7)(A) are as follows:

                a. Whether a failure to grant the continuance would result in a miscarriage
                   of justice. See 18 U.S.C. § 3161(h)(7)(B)(I).

                Mr. Marre believes that a miscarriage of justice would occur if he is forced to

proceed to trial under the current time limitations which do not provide adequate time to effectively

review the voluminous discovery that was recently disclosed by the government to date, along

with the anticipated disclosure of a voluminous amount of discovery related to the execution of

several search warrants. Additionally, the current time limitations do not provide sufficient time

for undersigned counsel to conduct any necessary additional investigation; obtain any necessary

assistance from forensic experts; effectively research, prepare, and file pretrial motions; meet and

effectively advise Mr. Marre on how best to proceed; and effectively prepare for trial itself. As

such, failure to grant the requested continuance would result in a miscarriage of justice.

                    b. Whether the failure to grant such a continuance would deny the
                       defendant reasonable time necessary to effectively prepare for pretrial
                       motions and trial itself . See 18 U.S.C. § 3161(h)(7)(B)(iv).

                    Given the voluminous nature of the recently disclosed discovery, along with the

voluminous nature of the upcoming discovery disclosure, failure to grant the requested

continuance would deny Mr. Marre, through undersigned counsel, the reasonable time necessary

to effectively prepare for pretrial motions and for the trial itself.




                                                    3
Case 1:19-cr-00140-RBJ Document 15 Filed 05/15/19 USDC Colorado Page 4 of 5




       9.      It is in the interests of justice to grant this motion. No party will be prejudiced.

       10.     As for the request of 90 days, undersigned counsel submits that such a delay is

necessary given the voluminous nature of the discovery, the high likelihood of additional

investigation after review of the discovery, and the high likelihood for the need to retain expert

services and the time it typically takes to identify and retain an expert, not to mention the time it

will take for an expert to review the discovery and provide his or her expert opinion. Furthermore,

the government has indicated that the size of the anticipated discovery, in his opinion, might

necessitate an even lengthier exclusion of time.

       WHEREFORE, PREMISES CONSIDERED, the Defendant, Matthew Marre, respectfully

moves this Court to enter an order pursuant to 18 U.S.C. § 3161(h)(1) and (7)(A) for an ends of

justice continuance for a period of at least 90 days and for such other relief as this Court may deem

just and proper. Furthermore, if the Court grants this request, the parties would also request that

the Court vacate the Status Conference currently scheduled for May 16, 2019, at 9:15 a.m.

                                              Respectfully submitted,

                                              VIRGINIA GRADY
                                              Federal Public Defender




                                              /s/ Matthew K. Belcher
                                              MATTHEW K. BELCHER
                                              Office of the Federal Public Defender
                                              633 17th Street, Suite 1000
                                              Denver, Colorado 80202
                                              Telephone: (303) 294-7002
                                              FAX: (303) 294-1192
                                              Email: Matthew_Belcher@fd.org
                                              Attorney for Defendant




                                                   4
Case 1:19-cr-00140-RBJ Document 15 Filed 05/15/19 USDC Colorado Page 5 of 5




                               CERTIFICATE OF SERVICE

         I hereby certify that on May 15, 2019, I electronically filed the foregoing Unopposed
Motion For An Ends Of Justice Continuance Of Trial Pursuant to 18 U.S.C. § 3161(h)(1) and
(7)(A) with the Clerk of Court using the CM/ECF system, which will send notification of such
filing to the following email address:

       Gregory Allen Holloway, Assistant U.S. Attorney
       Email: Gregory.Holloway@usdoj.gov

and I hereby certify that I have mailed or served the document or paper to the following non
CM/ECF participants in the manner (mail, hand-delivery, etc.) indicated by the non-participant’s
name:

       Matthew Marre, Defendant
       (via mail)


                                                    /s/ Matthew K. Belcher
                                                    MATTHEW K. BELCHER
                                                    Assistant Federal Public Defender
                                                    Attorney for Defendant
                                                    633 17th Street, Suite 1000
                                                    Denver, Colorado 80202
                                                    Telephone: (303) 294-7002
                                                    Fax: (303) 294-1192
                                                    Email: Matthew_Belcher@fd.org




                                               5
